In a proceeding in which appellant was adjudged to be a person in need of supervision, she appeals from an order of the Family Court, Richmond County, dated May 12, 1975, which denied her motion inter alia to vacate the order which made said adjudication. Order affirmed, without costs. The issue raised on this appeal is moot. Appellant’s complaint is solely as to the program of the Highland State Training School, in which she had been placed. However, she has been transferred out of that school. Rabin, Acting P. J., Latham, Cohalan, Margett and Christ, JJ., concur.